                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KELYNN O.J. THOMPSON,

                    Petitioner,                                8:19CV152

      vs.
                                                           MEMORANDUM
BRAD JOHNSON,                                               AND ORDER

                    Respondent.


      This matter is before me on initial review of Petitioner Kelynn O.J.
Thompson’s (“Thompson”) Petition for Writ of Habeas Corpus filed pursuant to 28
U.S.C. § 2241.1 (Filing No. 1.) For the reasons discussed below, I will dismiss
Thompson’s petition without prejudice.

       In his petition filed on April 11, 2019, Thompson challenged the post-release
supervision proceedings pending against him in the District Court of Lancaster
County, Nebraska, at Case No. CR18-286. As best the court can ascertain,
Thompson alleges that his revocation proceedings are based on conduct that is also
the subject of new pending criminal charges and Thompson’s situation is similar to
that of another individual, Eric Robinson (“Robinson”), whose post-release
supervision revocation proceedings were dropped by the State. Liberally construed,
Thompson claims he has been denied equal protection of the law because his post-
release revocation proceedings should be dismissed just as Robinson’s were
dismissed.




      1
        I conduct this initial review of the petition pursuant to 28 U.S.C. § 2243 and Rule
1(b) of the Rules Governing Section 2254 Cases in the United States District Courts
which allows the court to apply Rule 4 of those rules to a section 2241 action.
      According to Thompson’s state court records, available to this court online,
the State of Nebraska withdrew its motion to revoke Thompson’s post-release
supervision on September 9, 2019. I take judicial notice of the state district court
records related to this case in State v. Thompson, No. CR18-286, District Court of
Lancaster County, Nebraska. See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th
Cir. 2005) (court may take judicial notice of judicial opinions and public records);
Federal Rule of Evidence 201 (providing for judicial notice of adjudicative facts).

      As the Eighth Circuit Court of Appeals has explained,

      “Article III of the United States Constitution limits the jurisdiction of
      the federal courts to actual, ongoing cases and controversies.” Haden
      v. Pelofsky, 212 F.3d 466, 469 (8th Cir.2000); see U.S. Const. art. III,
      § 2, cl. 1. “When, during the course of litigation, the issues presented
      in a case ‘lose their life because of the passage of time or a change in
      circumstances . . . and a federal court can no longer grant effective
      relief,’ the case is considered moot.” Id. (quoting Beck v. Mo. State
      High Sch. Activities Ass’n, 18 F.3d 604, 605 (8th Cir.1994) (alteration
      in original)); see also Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978,
      140 L.Ed.2d 43 (1998) (stating an action becomes moot where it “no
      longer present[s] a case or controversy under Article III”). If an issue
      is moot in the Article III sense, we have no discretion and must
      dismiss the action for lack of jurisdiction. See Powell v. McCormack,
      395 U.S. 486, 496 n. 7, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969).

Ali v. Cangemi, 419 F.3d 722, 723–24 (8th Cir. 2005).

      Because Thompson is no longer subject to post-release supervision
revocation proceedings, I conclude this case is moot and must be dismissed.

       Finally, because “the detention complained of arises from process issued by
a state court,” Thompson must obtain a certificate of appealability. See 28 U.S.C. §
2253; Fed. R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d
Cir. 2013) (collecting cases of courts that ruled a state prisoner who petitions for
habeas relief under 28 U.S.C. § 2241 must obtain a certificate of appealability).
                                         2
The standards for certificates (1) where the district court reaches the merits or (2)
where the district court rules on procedural grounds are set forth in Slack v.
McDaniel, 529 U.S. 473, 484–85 (2000). I have applied the appropriate standard
and determined that Thompson is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.     The petition for writ of habeas corpus (filing no. 1) is dismissed
without prejudice. No certificate of appealability has been or will be issued.

      2.     The court will enter judgment by separate document.

      Dated this 25th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         3
